       Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 1 of 10



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF PENNSYLVANIA

 ALLSTATE INSURANCE COMPANY,
 ALLSTATE INDEMNITY COMPANY,                               Case No.: 16-cv-04276 EGS
 ALLSTATE PROPERTY & CASUALTY
 INSURANCE COMPANY, and ALLSTATE
 VEHICLE & PROPERTY INSURANCE
 COMPANY,

              Plaintiffs
        v.

 ELECTROLUX HOME PRODUCTS, INC.

               Defendant

                     PLAINTIFFS’ PROPOSED VERDICT FORM

Design Defect – Lint Ignition

       1.     Were the dryers defective because, when put to normal use, they performed less
              safely than an ordinary consumer would have expected?

              YES _________         NO _________


                     Please answer Question 2.



       2.     Were the dryers defective because, when used normally, the risk of fire
              outweighed their utility?

              YES _________         NO _________



                     If you answered “Yes” to Question 1 or Question 2, please answer
                     Question 3. If you answered “No” to Questions 1 and 2, please skip
                     Question 3 and answer Question 4.
       Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 2 of 10



      3.     Was the normal use of the dryers a substantial factor in causing the damage that
             occurred?

             YES _________         NO _________


                    Please answer Question 4.


Design Defect – Enhanced Injury

      4.     Once the initial lint fire began, did the dryers perform as safely as an ordinary
             consumer would have expected?

             YES _________         NO _________


                    Please answer Question 5.



      5.     Did the risk that the dryers would fail to contain flame and smoke if they
             experienced an internal lint fire outweigh the dryers’ utility?

             YES _________         NO _________


                    If you answered “Yes” to Question 4 or Question 5, please answer
                    Question 6. If you answered “No” to Questions 4 and 5, please skip
                    Questions 6 and 7 and answer Question 8.



      6.     Did an alternative, safer design practicable under the circumstances exist at the
             time the dryers were sold that would have reduced the risk of flame or smoke
             escape from the dryers during a lint fire?

             YES _________         NO _________


                    If you answered “Yes” to Question 6, please answer Question 7. If
                    you answered “No” to Question 6, please skip Question 7 and answer
                    Question 8.
       Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 3 of 10



      7.     What percentage, if any, of Plaintiffs’ damages resulted from flame or smoke
             that escaped from the dryers?

                            Brunilda Almodovar                    % __________

                            Rachael Bullene                       % __________

                            Cynthia and Benson Christie           % __________

                            Robert and Delores Gray               % __________

                            Napoleon and Elizabeth Gutierrez      % __________

                            Jennifer and Daniel Quinn             % __________

                            Greg and Salome Venbrux               % __________

                            Marc and Lisa Weiss                   % __________


                    Please answer Question 8.


Design Defect – Warnings


      8.     Were the dryers sold without warnings necessary for their safe use?

             YES _________         NO _________

                    Please answer Question 9.



      9.     Was the lack of warnings a substantial factor in causing the Plaintiffs’ damages?

             YES _________         NO _________


                    Please answer Question 10.
       Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 4 of 10



      10.    If warnings were supplied with the dryers at the time of sale, were the warnings
             adequate to alert users to the risk of fire associated with the dryers’ normal use?

             YES _________          NO _________

                    Please answer Question 11.


Manufacturing Defect

      11.    Were the dryers defective because they contained a manufacturing flaw at the
             time they were sold?

             YES _________          NO _________


                    If you answered “No” to Question 11, please skip Question 12 and
                    answer Question 13.



      12.    Was the defect a substantial factor in causing the Plaintiffs’ damages?

             YES _________          NO _________

                    Please answer Question 13.


Negligence - Engineering & Design

      13.    Was Electrolux negligent in failing to reduce the risks or hazards, as much as
             practicable, of internal lint fires caused by foreseeable installation, maintenance
             and use of the dryers?

             YES _________          NO _________

                    Please answer Question 14.



      14.    Was Electrolux negligent in failing to reduce the risks or hazards, as much as
             practicable, of internal lint accumulation caused by the dryers being installed,
             maintained and used in a foreseeable manner in the field?

             YES _________          NO _________
Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 5 of 10



             Please answer Question 15.



15.   Was Electrolux negligent in failing to reduce the risks or hazards, as much as
      practicable, of fire escape and external property damage caused by dryers being
      installed, maintained and used in a foreseeable manner in the field?

      YES _________          NO _________


             Please answer Question 16.



16.   Was Electrolux negligent in failing to reduce the risks or hazards, as much as
      practicable, caused by dryers being installed in a manner inconsistent with
      Electrolux’s written specifications?

      YES _________          NO _________

             Please answer Question 17.


17.   Was Electrolux negligent in failing to reduce the risks or hazards, as much as
      practicable, caused by reduced air flow through the dryers during operation?

      YES _________          NO _________

             Please answer Question 18.


18.   Was Electrolux negligent in failing to properly identify hazards that could result
      in property damage or user injury caused by dryers being installed, maintained
      and used in a foreseeable manner?

      YES _________          NO _________

             Please answer Question 19.
Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 6 of 10



19.   Was Electrolux negligent in failing to provide users with specific instructions
      regarding how to execute the protocol to properly disassemble, clean and
      reassemble of the dryers?


      YES _________          NO _________

             Please answer Question 20.


20.   Was Electrolux negligent in failing to incorporate an instrumentation into the
      design of the dryers to detect and alert users to the presence of dangerous
      conditions, such as a reduced airflow, that increased the risk of fire during
      foreseeable use?

      YES _________          NO _________

             Please answer Question 21.



21.   Was Electrolux negligent in failing to conduct a risk-utility analysis to determine
      whether its dryer design was safe for consumer use?

      YES _________          NO _________

             Please answer Question 22.


22.   Was Electrolux negligent in failing to analyze existing and available data
      concerning the safety performance of dryers similarly designed to determine
      whether the dryer was the safest it could practically produce?

      YES _________          NO _________

             Please answer Question 23.


23.   Was Electrolux negligent in failing to design a dryer capable of detecting unsafe
      airflow restriction during foreseeable use and preventing the dryer from
      operating until proper airflow was restored?

      YES _________          NO _________

             Please answer Question 24.
Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 7 of 10



24.   Was Electrolux negligent in failing to attach on-product labeling alerting users
      to the unique lint fire hazards caused by foreseeable use and instructing users
      how to avoid those hazards?

      YES _________         NO _________

             Please answer Question 25.


25.   Was Electrolux negligent in failing to warn users about the risks and hazards
      caused by not washing the dryer’s lint screen using a brush and water after every
      use?

      YES _________         NO _________

             Please answer Question 26.


26.   Was Electrolux negligent in failing to warn users that certain dryer vent system
      components that are UL-approved as safe for use with clothes dryers generally
      are, in fact, unsafe for use with its dryers?

      YES _________         NO _________

             Please answer Question 27.


27.   Was Electrolux negligent in failing to adequately instruct users how to identify
      performance problems indicative of an increased risk of fire?

      YES _________         NO _________

             If any you answered “YES” to any of the questions from Question 13
             through Question 27, please answer Question 28. If you answered
             “NO” to all of the questions from Question 13 through Question 27,
             please skip Question 28 and answer Question 29.


28.   Was Electrolux’s pre-sale negligence a substantial factor in causing the
      Plaintiffs’ damages?

      YES _________         NO _________

             Please answer Question 27.
       Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 8 of 10



Post-Sale Negligence – Failure to Warn

      29.    Was Electrolux negligent in failing to warn users about defects in the dryer’s
             front drum seal?


             YES _________          NO _________

                    Please answer Question 30.


      30.    Was Electrolux negligent in failing to warn users that the dryers were more likely
             to sustain a lint fire during normal use and less likely to contain such a lint fire
             within the dryer’s cabinet than the majority of dryers sold in the United States at
             the time the dryers were distributed?

             YES _________          NO _________

                    Please answer Question 31.


      31.    Was Electrolux negligent in failing to warn users that warnings and instructions
             distributed with the dryers at the time of sale inadequately conveyed dangers
             caused by foreseeable installation, maintenance and use of the dryers?

             YES _________          NO _________


                    If any you answered “YES” to any of the questions from Question 29
                    through Question 31, please answer Question 32. If you answered
                    “NO” to all of the questions from Question 29 through Question 31,
                    please skip Question 32 and answer Question 33.


      32.    Was Electrolux’s post-sale negligence a substantial factor in causing the
             Plaintiffs’ damages?

             YES _________          NO _________

                    Please answer Question 33.
       Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 9 of 10



Damages

      33.    How much do you award the Plaintiffs to fairly compensate them for the
             damages they sustained?


                    $________________________________ (USD).

                    Please answer Question 34.

      34.    Did Electrolux engage in conduct is that was malicious, wanton, willful, or
             oppressive, or shows reckless indifference to the interests of others?

             YES _________        NO _________

                    If you answer yes, please answer Question 35. If you answered no,
                    do not answer any other question.


      35.   What amount of punitive damages, if any, do you aware Plaintiffs?

                    $________________________________ (USD).

Please sign the Verdict Slip and notify the courtroom deputy that you have completed
deliberations.



Date:_______________                                           _____________________
                                                               Foreperson
      Case 5:16-cv-04276-EGS Document 146 Filed 01/15/19 Page 10 of 10



                              CERTIFICATE OF SERVICE

               I, Patrick A. Hughes, Esquire, hereby certify that a true and correct copy of
the Plaintiffs’ Proposed Verdict Form was served upon counsel of record by the filing of
said Proposed Verdict Form on the Court’s ECF system.


                                            de LUCA LEVINE LLC


                                     BY: Patrick A. Hughes
                                            RAYMOND E. MACK, ESQUIRE
                                            P.A. ID No. 91815 rmack@delucalevine.com
                                            PATRICK A. HUGHES, ESQUIRE
                                            P.A. ID No. 91415 phughes@delucalevine.com
                                            Three Valley Square, Suite 220
                                            Blue Bell, PA 19422
                                            215-383-0081 (Main) / 215-383-0082 (fax)
                                            ATTORNEYS FOR PLAINTIFFS

      Date: January 15, 2019
